' Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 1 of 6 - Page ID#: 103

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
CENTRAL DIVISION
LEXINGTON

CRIMINAL ACTION NO, 5:18CR27-DCR

 

UNITED STATES OF AMERICA PLAINTIFF
V. PLEA AGREEMENT
DIONTRE LAWAYNE DAVIS DEFENDANT

ko oe *e oe *

I. Pursuant to Federal Rule of Criminal Procedure 11(c), the Defendant will enter
a guilty plea to the sole count of the Indictment, charging a violation of 18 U.S.C. § 875(c),
threatening communications.

2. The essential elements of the sole count are:

(a) That the defendant knowingly transmitted a communication containing
a threat to injure the person of another.

(b) That the communication was sent in interstate commerce.

3. As to the sole count of the Indictment, the United States could prove the
following facts that establish the essential elements of the offense beyond a reasonable
doubt, and the Defendant admits these facts:

(a) Beginning in August 2016 and continuing through October 2016, J .T.,
a student at the University of Kentucky, in the Eastern District of Kentucky, began to
receive threatening messages through various Twitter accounts. J.T. notified the

University of Kentucky Police of the threats and they began an investigation.

(b) Officers with the University of Kentucky Police Department obtained
information from Twitter regarding the accounts being used to post the threatening

 

 
" Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 2 of 6 - Page ID#: 104

messages. Officers were able to determine that Diontre Lawayne Davis posted multiple
Twitter communications.

(c) Officers made contact with Davis at his home in Texas. Davis
admitted to posting the messages. from Texas.

(d) The Twitter communications posted by Davis contained multiple
threats of bodily injury to J.T. The Twitter posts were transmitted through interstate
commerce.

(e) On November 27, 2017, Davis travelled to the University of Kentucky
and entered a classroom building asking for JT. Davis was in possession of a concealed
firearm.

4. The statutory punishment for the sole count of the Indictment is imprisonment
for not more than 5 years, a fine of not more than $ 250,000, and aterm of supervised
release of not more than 3 years. A mandatory special assessment of $100 applies, and the
Defendant will pay this assessment to the U.S. District Court Clerk at the time of the entry
of the plea.

5. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend
the following sentencing guidelines calculations, and they may object to or argue in favor
of other calculations. This recommendation does not bind the Court.

(a) United States Sentencing Guidelines (U.S.S.G.), November 1, 2018,
manual, will determine the Defendant’s guidelines range.

(b) Pursuant to U.S.S.G. § 1B1.3, the Defendant’s relevant conduct includes
the facts listed in paragraph 3 and the discovery materials.

(c) Pursuant to U.S.S.G. § 2A6.1(a)(1), the base offense level is 12.

(d) Pursuant to U.S.S.G. § 2A6.1(b)(2), increase the offense level by 2 levels
because of the offense involved more than two threats.

 
’ Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 3 of 6 - Page ID#: 105

(ce) Pursuant to U.S.8.G. § 3E1.1 and unless the Defendant commits another
crime, obstructs justice, or violates a court order, decrease the offense level by

2 levels for the Defendant’s acceptance of responsibility. If the offense level

determined prior to this 2-level decrease is level 16 or greater, the United States will

move at sentencing to decrease the offense level by | additional level based on the

Defendant=s timely notice of intent to plead guilty.

6. It is the position of the United States that pursuant to U.S.S.G. § 2A6.1(b)()
the offense level is increased by 6 levels because of conduct evidencing intent to carry
out a threat. The defendant reserves the right to argue that this specific offense
characteristic does not apply.

7. No agreement exists about the Defendant’s criminal history category

pursuant to U.S.S.G. Chapter 4.

&. The Defendant will not file a motion for a decrease in the offense level based
on a mitigating role pursuant to U.S.8.G. § 3B1.2 or adeparture motion pursuant to
U.S.S.G. Chapter 5, Parts H or K.

9. The Defendant waives the right to appeal the guilty plea and conviction. The
Defendant waives the right to appeal any determination made by the Court at sentencing
with the sole exception that the Defendant may appeal any aspect of the sentence if the
length of the term of imprisonment exceeds the advisory sentencing guidelines range as
determined by the Court at sentencing. Except for claims of ineffective assistance of
counsel, the Defendant also waives the right to attack collaterally the guilty plea,
conviction, and sentence.

10. The Defendant agrees to cooperate fully with the United States Attorney’s

Office by making a full and complete financial disclosure. Within 30 days of pleading

 
4

' Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 4 of 6 - Page ID#: 106

guilty, the Defendant agrees to complete and sign a financial disclosure statement or
affidavit disclosing all assets in which the Defendant has any interest or over which the
Defendant exercises control, directly or indirectly, including those held by a spouse,
nominee, or other third party, and disclosing any transfer of assets that has taken place
within three years preceding the entry of this plea agreement. The Defendant will submit
to an examination, which may be taken under oath and may include a polygraph
examination. The Defendant will not encumber, transfer, or dispose of any monies,
property, or assets under the Defendant’s custody or control without written approval from
the United States Attorney’s Office. If the Defendant is ever incarcerated in connection
with this case, the Defendant will participate in the Bureau of Prisons Inmate Financiai
Responsibility Program, regardless of whether the Court specifically directs participation
or imposes a schedule of payments. If the Defendant fails to comply with any of the
provisions of this paragraph, the United States, in its discretion, may refrain from moving
the Court pursuant to U.S.S.G. § 3E1.1(b) to reduce the offense level by one additional
level, and may argue that the Defendant should not receive a two-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.i(a).

11. The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,
whatever monetary penalties are imposed by the Court will be due and payable
immediately and subject to immediate enforcement by the United States. If the Court
imposes a schedule of payments, the Defendant agrees that it is merely a minimum

schedule of payments and not the only method, nor a limitation on the methods, available

 
Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 5 of 6 - Page ID#: 107

to the United States to enforce the judgment. The Defendant waives any requirement for
demand of payment on any fine, restitution, or assessment imposed by the Court and agrees
that any unpaid obligations will be submitted to the United States Treasury for offset. The
Defendant authorizes the United States to obtain the Defendant’s credit reports at any time.
The Defendant authorizes the U.S. District Court to release funds posted as security for the
Defendant’s appearance bond in this case, if any, to be applied to satisfy the Defendant’s
financial obligations contained in the judgment of the Court.

12, Ifthe Defendant violates any part of this Agreement, the United States may
void this Agreement and seek an indictment for any violations of federal laws, and the
Defendant waives any right to challenge the initiation of additional federal charges.

13. This document and the supplement contain the complete and only Plea
Agreement between the United States Attorney for the Eastern District of Kentucky and
the Defendant. The United States has not made any other promises to the Defendant.

14, This Agreement does not bind the United States Attorney=s Offices in other

districts, or any other federal, state, or local prosecuting authorities.
15. The Defendant and the Defendant’s attorney acknowledge that the
Defendant understands this Agreement, that the Defendant’s attorney has fully explained

this Agreement to the Defendant, and that the Defendant=s entry into this Agreement is

voluntary.

 
Date:

Date: \ al |q

Date: / IF LS

 

By:

> Case: 5:18-cr-00027-DCR Doc#: 41 Filed: 01/30/19 Page: 6 of 6 - Page ID#: 108

ROBERT M. DUNCAN, JR.
UNITED STATES ATTORNEY

    

Cynthia T. Rieker
Assistant United States Attorney

 

 

 

Attorney for Defendant

 
